Filing Date: 07/28/2020
Claimed Foreign Priority Date: 12/16/2019 (KR 10-2019-0167872)
Applicants: Hong et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 10/14/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Applicant's amendment filed on 10/14/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.

Response to Amendment

Applicant’s amendments to the Drawings and Claims have overcome the objections to Drawings and Claims, previously set forth in the Non-Final Office action mailed on 07/14/2021. Accordingly, all previous objections are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 103, previously set forth in the same Office action. Accordingly, the previous 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Semiconductor Device having Interconnection Lines with Different Linewidths and Metal Patterns--.

Allowable Subject Matter







Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor device, wherein the second via comprises a first portion in contact with a top surface of the first interlayered insulating layer and a second portion in contact with a top surface of the second lower interconnection line, and a lowest level of a bottom surface of the second portion is lower than a lowest level of a bottom surface of the first via.
Regarding claim 13, the prior art of record fails to disclose or suggest a semiconductor device, wherein each of the first and second lower interconnection lines comprises a first metal pattern, the first metal pattern of each of the first and second lower interconnection lines having the same height, the first lower interconnection line further comprises a second metal pattern on the first metal pattern, the second metal pattern containing a metallic material different from the first metal pattern, the first metal pattern of the first lower interconnection line having a U-shape, the second metal pattern has a largest volume in the first lower interconnection line, the first metal pattern has a largest volume in the second lower interconnection line, a highest level of a top surface of the second lower interconnection line is lower than a highest level of a top surface of the first lower interconnection line, and a top surface of the second metal pattern of the first lower interconnection line is higher than a top surface of the first metal pattern of the first lower interconnection line.
Regarding claim 19, the prior art of record fails to disclose or suggest a semiconductor device, wherein the second via comprises a first portion in contact with a top surface of the second interlayered insulating layer and a second portion in contact with a top surface of the second lower interconnection line, and a lowest level of a bottom surface of the second portion is lower than a lowest level of a bottom surface of the first via.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page internationally left blank






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814